Case 5:20-cv-00106-SMH-MLH Document 24 Filed 04/20/20 Page 1 of 2 PageID #: 210



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 EARNEST COOLEY                                      CIVIL ACTION NO. 20-cv-0106

 VERSUS                                              CHIEF JUDGE HICKS

 YRC, INC., ET AL                                    MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM ORDER

        Defendants removed this case based on diversity jurisdiction. Plaintiff, a Louisiana

 citizen, has filed a motion for leave to amend his complaint to add a previously unknown

 driver as a defendant. The driver is alleged to also be a citizen of Louisiana, so his addition

 would destroy diversity and require remand.

        Local Rule 7.6 provides: “If a motion for leave to amend proposes to add a party

 that may destroy diversity of citizenship in a case that was removed from state court based

 on diversity jurisdiction, the movant must notify the court of the issue and file a

 memorandum that sets forth facts relevant to the determination that will have to be made

 under 28 U.S.C. § 1447(e).” Plaintiff’s motion does not appear to comply with that rule.

        One reason for the rule and its memorandum requirement is so the plaintiff can brief

 the factors set forth in Hensgens v. Deere & Co., 833 F.2d 1179 (5th Cir. 1987) that guide

 a decision on whether to grant leave to amend in such circumstances. See Mayo v. C Cross

 Transp., Inc., No. 18-CV-1040, 2019 WL 2404544 (W.D. La. 2019) (Hornsby, M.J.).

 Plaintiff will be allowed until April 30, 2020 to supplement his motion with a

 memorandum in support. Any party that opposes the motion will be allowed 14 days from
Case 5:20-cv-00106-SMH-MLH Document 24 Filed 04/20/20 Page 2 of 2 PageID #: 211



 the filing of Plaintiff’s memorandum to file a memorandum in opposition, after which

 plaintiff will be allowed seven days to file a reply. These deadlines supersede those in the

 notice of motion setting (Doc. 22), but the parties are reminded of its requirement that paper

 copies of the motion and related memoranda be mailed to chambers.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 20th day of April, 2020.




                                          Page 2 of 2
